WARDEN, J.
Defendant appeals his conviction for assault in the fourth degree, ORS 163.160, entered on his plea of guilty. The trial court placed him on probation for two years. One of the conditions of probation was that he not possess or consume any alcohol during that period. The issue is whether that condition is “cruel, unusual or excessive in light of the nature and background of the offender or the facts and circumstances of the offense.” ORS 138.050 (amended by Or Laws 1985, ch 342, § 20, ch 348, § 2).1 We hold that it is not.
With this conviction, defendant, age 47, has been convicted of eight criminal offenses since 1979. He had previously been convicted of indecent exposure and shoplifting. Two of the most recent convictions were for violation of the statute prohibiting possession of an open container of alcoholic beverages in a motor vehicle. Another was for possession of a controlled substance. In this case, he was convicted of assaulting the driver of another car, after defendant had forced him off the road because defendant was displeased with his driving.
Probation may be granted in the discretion of the trial judge, guided by considerations of public safety and rehabilitation of the person convicted. Barker v. Ireland, 238 Or 1, 4, 392 P2d 769 (1964). The court may impose special conditions on the probation for the protection of the public or reformation of the offender, including a requirement that the probationer abstain from the use of intoxicants. ORS 137.540(2)(d).
Defendant has had alcohol and controlled substance convictions. He was convicted in this case for what can best be described as an unprovoked assault. The requirement that he abstain from consuming alcohol is reasonably related to the safety of the public and defendant’s rehabilitation. It is not “cruel, unusual or excessive in light of the nature and background of the offender or the facts and circumstances of the offense.” ORS 138.050 (amended by Or Laws 1985, ch 342, § 20, ch 348, § 2).
*225Affirmed.

 The 1985 amendments to the statute do not apply to this case, because the judgment was entered before the effective date of the amendments. See Or Laws 1985, ch 348, § 3.